755 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GERALD W. HUCK, PETITIONER-APPELLANT,v.COMMISSIONER OF INTERNAL REVENUE, RESPONDENT-APPELLEE.
NO. 83-1867
United States Court of Appeals, Sixth Circuit.
1/21/85

ORDER
BEFORE:  LIVELY, Chief Judge; ENGEL and MARTIN, Circuit Judges.


1
This pro se taxpayer appeals from a United States Tax Court judgment dismissing his petition seeking a redetermination of a federal income tax deficiency in his 1981 income tax in the amount of $14,155.


2
In his response to the government's motion to dismiss his petition, the taxpayer generally denied any wrongdoing and he requested that his suit be liberally construed as he was proceeding as a pro se litigant.  Petitioner also stated that his position would be amply supported in an amended petition.  In a motion to amend his petition, however, the petitioner stated in support of his argument that he did not derive any income in 1981 because the wages paid to him were received in an equal exchange for his labor, and thus there was no gain realized in the receipt of his wages.  Upon consideration of the cause, the United States Tax Court dismissed the petition for failure to state a claim and for being patently without merit.


3
Upon our own careful review of the cause in light of the arguments raised by the parties in their briefs, this Court concludes that the United States Tax Court properly dismissed the petition because petitioner's arguments are utterly without merit.  It is entirely proper and consistent with the Constitution to tax wages as income.  See Perkins v. C.I.R., ---- F.2d ----, slip op. 83-1716 (6th Cir.  October 31, 1984); United States v. Richards, 723 F.2d 646 (8th Cir. 1983), and cases cited therein.  In light of the patently frivolous nature of this appeal, this Court also concludes that the government shall be awarded costs of this litigation and reasonable attorney fees pursuant to Rule 38, Federal Rules of Appellate Procedure.  See Perkins v. C.I.R., supra; Kile v. C.I.R., 739 F.2d 265 (7th Cir. 1984); Baskin v. United States of America, 738 F.2d 975 (8th Cir. 1984).


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  This appeal is, accordingly, dismissed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.  The government is also hereby awarded its costs and reasonable attorney fees for which it should file an itemized bill of costs with this Court within 14 days of the filing date of this order.